DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 05/02/2022 has been received. Claims 1-24 remain pending in the application. The amendment to claim 22 has overcome the 112b rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US20190023271).
Regarding claim 1, Young teaches a system for controlling operation of a platoon including a plurality of vehicles, the system comprising an electronic control system configured to: 
determine a non-platooning vehicle performance capability for each of the plurality of vehicles([0073] and [0079] disclosing determining the power and HP/ton GVW “non-platooning vehicle performance” of the lower power vehicle to limit the power of the faster vehicles to match the lower power vehicles in a convoy);
 determine powertrain limits for each of the plurality of vehicles to emulate a lowest non-platooning vehicle performance capability among the plurality of vehicles of the platoon ([0073] and [0079] disclosing determining the power and HP/ton GVW “non-platooning vehicle performance” of the lower power vehicle to limit the power of the faster vehicles to match the lower power vehicles in a convoy);
 and operate each of the plurality of vehicles subject to its respective powertrain limit to provide operation of each of the vehicles of the platoon emulating the lowest non-platooning vehicle performance capability among the plurality of vehicles of the platoon ([0073] and [0079] disclosing determining the power and HP/ton GVW “non-platooning vehicle performance” of the lower power vehicle to limit the power of the faster vehicles to match the lower power vehicles in a convoy, which is understood to mean operating the plurality of vehicles to emulate the lowest non-platooning vehicle performance among the vehicles of the platoon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable by Young(US20190023271) in view of Dempsey(US20170001639).
Regarding claim 2, Young teaches the system of claim 1, wherein the electronic control system is configured to: 
 	determine vehicle mass values for each of the plurality of vehicles([0049] disclosing determining the total weight of the vehicle);
Young does not teach determine nominal aerodynamic loading values for each of the plurality of vehicles; and determine the non-platooning vehicle performance for each of the plurality of vehicles using the vehicle mass and the nominal aerodynamic loading values for each of the plurality of vehicles. 
Dempsey teaches determine nominal aerodynamic loading values for each of the plurality of vehicles([0035] disclosing a load determinator that determines load based on aerodynamic coefficient for each vehicle. [0037] disclosing the load determinator interprets vehicle operation data such as aerodynamic drag for the vehicle “nominal aerodynamic loading value for each of plurality of vehicles); and 
determine the non-platooning vehicle performance for each of the plurality of vehicles using the vehicle mass and the nominal aerodynamic loading values for each of the plurality of vehicles([0038] disclosing calculating the power required to overcome the various loads including. [0040] discloses the power “performance” required to overcome drag includes a mass. This is interpreted as determining the non-platooning vehicle performance for each of the plurality of vehicles).
Young and Dempsey are analogous art because they are in the same field of endeavor, vehicle platoons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Young to incorporate the teaching of Dempsey of determine nominal aerodynamic loading values for each of the plurality of vehicles; and determine the non-platooning vehicle performance for each of the plurality of vehicles using the vehicle mass and the nominal aerodynamic loading values for each of the plurality of vehicles in order to calculate a vehicle’s performance based on the aerodynamic drag.

Regarding claim 3, Young as modified by Dempsey teaches the system of claim 2 wherein the electronic control system is configured to;
and determine powertrain limits for each of the plurality of vehicles to emulate the lowest non-platooning vehicle performance capability among the plurality of vehicles of the platoon ([0073] and [0079] disclosing determining the power and HP/ton GVW “non-platooning vehicle performance” of the lower power vehicle to limit the power of the faster vehicles to match the lower power vehicles in a convoy).
Young does not yet teach determine in-platoon vehicle separation values for each of the plurality of vehicles; determine in-platoon aerodynamic loading values for each of the plurality of vehicles; using the in-platoon aerodynamic loading values for each of the plurality of vehicles.
Dempsey teaches determine in-platoon vehicle separation values for each of the plurality of vehicles([0063] disclosing determining a drafting distance between the following and leading vehicle “in-platoon vehicle separation” for each of the plurality of vehicles) ; 
determine in-platoon aerodynamic loading values for each of the plurality of vehicles([0062] disclosing determining the drafting road load for each of the plurality of vehicles “in-platoon aerodynamic loading” wherein drafting is the following of another vehicle to reduce aerodynamic drag); 
using the in-platoon aerodynamic loading values for each of the plurality of vehicles([0062]-[0063] disclosing determining the power required for drafting “in-platooning” based on drafting aerodynamic loading values).
Young and Dempsey are analogous art because they are in the same field of endeavor, vehicle platoons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Young to incorporate the teaching of Dempsey of determine in-platoon vehicle separation values for each of the plurality of vehicles; determine in-platoon aerodynamic loading values for each of the plurality of vehicles; using the in-platoon aerodynamic loading values for each of the plurality of vehicles in order to reduce aerodynamic loading on a vehicle in a platoon.

	Regarding claim 4, Young as modified by Dempsey teaches the system of claim 3 wherein the electronic control system comprises a plurality of control units provided on respective ones of each of the plurality of vehicles (Young [0049] disclosing a controller on each vehicle).
Young as modified by Dempsey does not yet teach each of the plurality of control units being configured to perform on-vehicle determinations for its respective vehicle
including being configured to determine a respective vehicle mass value for its respective vehicle, to determine a respective nominal aerodynamic loading value its respective vehicle, and to determine a respective in-platoon vehicle separation value for its respective vehicle. 
Dempsey teaches  each of the plurality of control units being configured to perform on-vehicle determinations for its respective vehicle including being configured to determine a respective vehicle mass value for its respective vehicle, to determine a respective nominal aerodynamic loading value its respective vehicle, and to determine a respective in-platoon vehicle separation value for its respective vehicle ([0031] disclosing that the vehicles include controller 150 which has a processor “ECU”, [0034] continues to disclose the controller 150 includes the load determinator as cited in [0062] used for determining the aerodynamic load and mass of the vehicle and to determine the power required based on the aerodynamic loading and mass as disclosed in [0038]).
Young and Dempsey are analogous art because they are in the same field of endeavor, vehicle platoons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Young to incorporate the teaching of Dempsey of each of the plurality of control units being configured to perform on-vehicle determinations for its respective vehicle including being configured to determine a respective vehicle mass value for its respective vehicle, to determine a respective nominal aerodynamic loading value its respective vehicle, and to determine a respective in-platoon vehicle separation value for its respective vehicle in order to reduce aerodynamic loading on a vehicle in a platoon.

Regarding claim 5, Young as modified by Dempsey does not yet teaches the system of claim 4 wherein each of the plurality of control units being configured to perform the on-vehicle determinations independently and without input from any other of the plurality of control units.
Dempsey teaches wherein each of the plurality of control units being configured to perform the on-vehicle determinations independently and without input from any other of the plurality of control units([0037] disclosing the load determinator of the controller 150 which is in the vehicle interprets vehicle operation data such as aerodynamic drag for the vehicle “nominal aerodynamic loading value for each of plurality of vehicles independently).
Young and Dempsey are analogous art because they are in the same field of endeavor, vehicle platoons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Young to incorporate the teaching of Dempsey of wherein each of the plurality of control units being configured to perform the on-vehicle determinations independently and without input from any other of the plurality of control units in order to determine a vehicle performance independently and more efficiently using the processor of each vehicle.

Regarding claim 6, Young as modified by Dempsey teaches the system of claim 5 wherein the on-vehicle determinations include of the plurality of control units being configured to determine a respective in-platoon aerodynamic loading value for its respective vehicle, and determine a respective non-platooning vehicle performance for its respective vehicle(Dempsey [0035]-[0040] disclosing the controller determines non-platooning vehicle performance of its vehicle. [0062]-[0063] disclosing determining the in-platooning aerodynamic “drafting” and the drafting power required “performance”).

Regarding claim 7, Young as modified by Dempsey teaches the system of claim 4 wherein the electronic control system includes a controller operative communication with each of the plurality of control units, the controller being configured to determine a respective powertrain limit for each of the plurality of vehicles to emulate the lowest non-platooning vehicle performance capability among the plurality of vehicles of the platoon in response to the on-vehicle determinations of each of the plurality of control units(Young [0041] discloses the control units of the vehicles communicate with each other's and receives signals from the other vehicles. The controller automatically adjusts the speed of one vehicle to match the other vehicle speed. [0073] further discloses [0073] and [0079] disclosing determining the power and HP/ton GVW “non-platooning vehicle performance” of the lower power vehicle to limit the power of the faster vehicles to match the lower power vehicles in a convoy. It can be interpreted from the citations that the controller determines the powertrain limit to emulate the lowest non-platooning vehicle performance capability).

 	Regarding claim 8, Young as modified by Young teaches the system of claim 7 wherein the controller is implemented in a selected one of the plurality of control units(Young [0041] discloses the controller of each vehicle is capable of determining the speed limits and further in [0073] limiting the powertrain to emulate the weakest vehicle. This is interpreted that each vehicle’s controller “control unit” is the controller implemented from the plurality of control units when it is performing the determination).

Regarding claim 9, Young as modified by Dempsey teaches the system of claim 8 wherein the plurality of control units are configured to select one of the plurality of control units as the selected one of the plurality of control units (Young [0041] discloses the controller of each vehicle is capable of determining the speed limits and further in [0073] limiting the powertrain to emulate the weakest vehicle. This is interpreted that each vehicle’s controller “control unit” is the controller selected from the plurality of control units when it is performing the determination).

Claims 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey(US20170001639) in view of Tanaka (JP5617198).
Regarding Claim 10, Dempsey teaches a system comprising:
an electronic control system configured to control operation of a platoon including a plurality of vehicles by:
operating an individualized predictive cruise control (IPCC) process for each of the plurality of vehicles, each IPCC process being configured to vary a respective IPCC set point in response to variation in vehicle aerodynamic drag, and to vary the respective IPCC set point independently from one another and without communicating information between one another([0059] disclosing a vehicle speed management on a vehicle that adjusts the set speed “IPCC set point” based on current and projected future road, i.e. individualized predictive cruise control. [0062] disclosing determining the drafting road load for each of the plurality of vehicles “in-platoon aerodynamic loading” wherein drafting is the following of another vehicle to reduce aerodynamic drag. [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone when it is determined that the drafting zone has less load than a non-drafting zone. This is interpreted as vary the respective IPCC set point independent in response to varying aerodynamic loading values); and 
 operating a supervisory safety process for the platoon, the supervisory safety process including: monitoring a separation distance between a forward vehicle and a rearward vehicle([0062]-[0063] disclosing monitoring the drafting distance to stay within the drafting zone, i.e. supervisory safety process).
Dempsey does not teach outputting a following vehicle override command to override operation of the IPCC process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the IPCC process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion.
Tanaka teaches outputting a following vehicle override command to override operation of the IPCC process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the IPCC process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion(page 4 lines 16-23 disclosing condition 1 that requires the inter-vehicle distance “separation distance” to be within a predetermined setting range, to not start if not within the condition “override criterion” and to resume only if the condition is met “resumption threshold criterion).
Dempsey and Tanaka are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey to incorporate the teaching of Tanaka of outputting a following vehicle override command to override operation of the IPCC process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the IPCC process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion in order to ensure safety when the vehicle is operated by the cruise control.

 	Regarding claim 11, Dempsey as modified by Tanaka teaches the system of claim 10 wherein the supervisory safety process comprises a plurality of distributed safety processes implemented in a plurality of control units each on-board a
respective one of the plurality of vehicles(Dempsey [0062]-[0063] disclosing monitoring the drafting distance to stay within the drafting zone, i.e. supervisory safety process which is done by each controller, i.e. plurality of distributed safety processes implemented in a plurality of control units each on-board a respective one of the plurality of vehicles).

Regarding claim 12, Dempsey as modified by Tanaka teaches the system of claim 11 wherein the distributed supervisory safety process is implemented as part of the IPCC process operated for each of the plurality of vehicles(Dempsey [0062]-[0063] disclosing monitoring the drafting distance “supervisory safety process as part of determining the cruise set speed “IPCC”).

Regarding claim 14, Dempsey as modified by Tanaka teaches the system of claim 11 wherein each of the plurality of distributed safety processes operates without using information communicated from another of the plurality of distributed safety processes (Dempsey [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone when it is determined that the drafting zone has less load than a non-drafting zone. This is interpreted as vary the respective IPCC set point independent in response to varying aerodynamic loading values. [0062]-[0063] disclose monitoring a separation distance “distributed safety process” which is part of the IPCC. It can be interpreted that distributed safety process is operatable without using information communicated from any other distributed safety process).

Regarding claim 15, Dempsey as modified by Tanaka teaches the system of claim 10 wherein each of the respective IPCC set points is determined for a future mission segment using look-ahead information(Dempsey [0061]-[0063] disclosing determining the cruise set speed “IPCC set point” for future road, which is interpreted as IPCC set point is determined for future mission segment using look-ahead information).

Regarding claim 16, Dempsey as modified by Tanaka teaches the system of claim 10 wherein each respective IPCC process operates without using information communicated from another IPCC process (Dempsey [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone when it is determined that the drafting zone has less load than a non-drafting zone. This is interpreted as vary the respective IPCC set point independent in response to varying aerodynamic loading values).

Regarding claim 17, Dempsey as modified by Tanaka teaches the system of claim 10 wherein the IPCC set point is an IPCC vehicle speed set point (Dempsey [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone).

Claims 18, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey(US20170001639)  in view of  Kolhouse (US20160054736) and Tanaka (JP5617198). 
Regarding claim 18, Dempsey teaches an electronic control system configured to control operation of a platoon including a plurality of vehicles by:
operating a predictive cruise control (PCC) process for the plurality of vehicles, the PCC process being configured to vary a respective PCC set point in response to variation in vehicle aerodynamic drag ([0059] disclosing a vehicle speed management on a vehicle that adjusts the set speed “IPCC set point” based on current and projected future road, i.e. individualized predictive cruise control. [0062] disclosing determining the drafting road load for each of the plurality of vehicles “in-platoon aerodynamic loading” wherein drafting is the following of another vehicle to reduce aerodynamic drag. [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone when it is determined that the drafting zone has less load than a non-drafting zone. This is interpreted as vary the respective IPCC set point independent in response to varying aerodynamic loading values); and 
 operating a supervisory safety process for the platoon, the supervisory safety process including: monitoring a separation distance between a forward vehicle and a rearward vehicle([0062]-[0063] disclosing monitoring the drafting distance to stay within the drafting zone, i.e. supervisory safety process).
Dempsey does not teach a cooperative cruise control; outputting a following vehicle override command to override operation of the CPCC process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the CPCC process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion.
Kolhouse teaches a cooperative cruise control([0008] disclosing cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle and controlling the second vehicle into a tandem position with the first vehicle to affect the aerodynamic loading on the second vehicle).
Dempsey and Kolhouse are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey to incorporate the teaching of Kolhouse of a cooperative cruise control in order to share aerodynamic loading between vehicle to enable positioning the vehicles in tandem to reduce the aerodynamic loading on one the vehicles.
Tanaka teaches outputting a following vehicle override command to override operation of the cruise control process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the cruise control process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion(page 4 lines 16-23 disclosing condition 1 that requires the inter-vehicle distance “separation distance” to be within a predetermined setting range, to not start if not within the condition “override criterion” and to resume only if the condition is met “resumption threshold criterion).
Dempsey and Tanaka are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey to incorporate the teaching of Tanaka of outputting a following vehicle override command to override operation of the CPCC process of the rearward vehicle in response to the monitored separation distance meeting an override threshold criterion, and terminating the following vehicle override command to permit operation of the CPCC process of the rearward vehicle to resume in response to the monitored separation distance meeting a resumption threshold criterion in order to ensure safety when the vehicle is operated by the cruise control.

Regarding claim 21, Dempsey as modified by Kolhouse, Tanaka and Haghighat teaches he system of claim 18 wherein the supervisory safety process is implemented as a part of the PCC process(Dempsey [0062]-[0063] disclosing monitoring the drafting distance “supervisory safety process as part of determining the cruise set speed “IPCC”).
Dempsey as modified by Kolhouse, Tanaka and Haghighat does not yet teach wherein the supervisory safety process is implemented as a part of the CPCC process.
Kolhouse teaches wherein the supervisory safety process is implemented as a part of the cooperative cruise control process([0008] disclosing cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle and controlling the second vehicle into a tandem position with the first vehicle to affect the aerodynamic loading on the second vehicle. [0073] disclosing a following distance is used in forming the match based on cost and benefits, i.e. safety process is implemented as part of the cooperative cruise control process).
Dempsey as modified by Kolhouse, Tanaka and Haghighat are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouse, Tanaka and Haghighat to incorporate the teaching of Kolhouse of wherein the supervisory safety process is implemented as a part of the CPCC process in order to follow a leading vehicle at a predetermined inter-vehicle distance and avoid collision with the leading vehicle.

Regarding claim 23, Dempsey as modified by Kolhouse, Tanaka and Haghighat teaches the system of claim 18 wherein at least one of the PCC process and the supervisory safety process are implemented in a control unit remote from and in operative communication with each of the plurality of vehicles(Dempsey [0062]-[0063] disclosing monitoring the drafting distance “supervisory safety process as part of determining the cruise set speed “IPCC”, Dempsey [0106] disclosing the operation can be performed by a remote server which is in connection with the user’s computer, this is interpreted as the server is connected with each vehicle).
Kolhouse teaches a cooperative cruise control([0008] disclosing cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle and controlling the second vehicle into a tandem position with the first vehicle to affect the aerodynamic loading on the second vehicle).
Dempsey as modified by Kolhouse, Tanaka and Haghighat and Kolhouse are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouse, Tanaka and Haghighat to incorporate the teaching of Kolhouse of a CPCC in order to use a remote server to control the CPCC process of the vehicles for higher processing power.

Regarding claim 24, Dempsey as modified by Kolhouse, Tanaka and Haghighat teaches the system of claim 18 wherein the PCC set points are PCC vehicle speed set points(Dempsey [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone)
Kolhouse teaches cooperative cruise control set points are cooperative cruise control vehicle speed set points ([0073] disclosing determining a vehicle speed “set point” for forming a tandem as part of the cooperative cruise control). 
Dempsey as modified by Kolhouse, Tanaka and Haghighat and Kolhouse are analogous art because they are in the same field of endeavor, longitudinal vehicle control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouse, Tanaka and Haghighat to incorporate the teaching of Kolhouse of cooperative cruise control set points are cooperative cruise control vehicle speed set points in order to control the vehicle speed to join a platoon and follow a leading vehicle. 

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey(US20170001639)  in view of  Kolhouse (US20160054736) and Tanaka (JP5617198) And Haghighat (US20180356830). 
Regarding claim 19, Dempsey as modified by Kolhouse and Tanaka teaches the system of claim 18 wherein, for each of the plurality of vehicles the PCC process determines a current inter-vehicle separation distance, obtains route information over a look-ahead window, determines grade parameters for each segment of the look-ahead window, and sends a velocity change or acceleration command to a cruise control governor(Dempsey [0061] disclosing grade projection to determine a grade of the road ahead on the route. [0059] disclosing a vehicle speed management on a vehicle that adjusts the set speed “IPCC set point” based on current and projected future road. [0063] disclosing adjusting the Cruise speed “IPCC set point” of each vehicle independently to stay within a drafting zone when it is determined that the drafting zone has less load than a non-drafting zone). 
Kolhouse teaches a CPCC([0008] disclosing cooperative sharing of an aerodynamic load between a first vehicle and a second vehicle and controlling the second vehicle into a tandem position with the first vehicle to affect the aerodynamic loading on the second vehicle).
Dempsey as modified by Kolhouse and Tanaka and Kolhouse are analogous art because they are in the same field of endeavor, cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouse and Tanaka to incorporate the teaching of Kolhouse of a CPCC in order to share aerodynamic loading between vehicle to enable positioning the vehicles in tandem to reduce the aerodynamic loading on one the vehicles.
	Dimpsey as modified by Kolhouse and Tanaka does not teach determines optimal vehicle acceleration values for in each step of the look-ahead window based on the grade parameters.
	Haghighat teaches determines optimal vehicle acceleration values for in each step of the look-ahead window based on the grade parameters ([0045] and [0048] disclosing determining a longitudinal plan including a longitudinal acceleration based on various inputs including a future grade on the route for optimizing some longitudinal cost variables, i.e. optimal acceleration).
	Dempsey as modified by Kolhouse and Tanaka and Haghighat are analogous art because they are in the same field of endeavor, autonomous longitudinal control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouwse and Tanaka to incorporate the teaching of Haghighat of determines optimal vehicle acceleration values for in each step of the look-ahead window based on the grade parameters in order to minimize jerk and fuel consumption. 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dempsey(US20170001639)  in view of  Kolhouse (US20160054736) and Tanaka (JP5617198) and Haghighat(US20180356830) and Okuyama(US20210240201).
 	Regarding claim 20, Dempsey as modified by Kolhouse, Tanaka and Haghighat teaches the system of claim 19. Dempsey as modified by Kolhouse, Tanaka and Haghighat does not teach wherein vehicles the CPCC process determines optimal vehicle acceleration values additionally on a trailing vehicle distance and a vehicle velocity.
Okuyama teaches wherein vehicles the CPCC process determines optimal vehicle acceleration values additionally on a trailing vehicle distance and a vehicle velocity([0021] disclosing controlling the acceleration of a vehicle such that the distance from its lead vehicle does not become smaller than the preset inter-vehicle distance. That is, when the vehicle speed of the lead vehicle is lower than the set vehicle speed, the ECU 20 lowers the vehicle speed of the host vehicle to maintain the inter-vehicle distance).
Dempsey as modified by Kolhouse and Tanaka and Haghighat and Okuyama are analogous art because they are in the same field of endeavor, autonomous longitudinal control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Dempsey as modified by Kolhouwse and Tanaka and Haghighat to incorporate the teaching of Okuyama of wherein vehicles the CPCC process determines optimal vehicle acceleration values additionally on a trailing vehicle distance and a vehicle velocity in order to follow a leading vehicle at a predetermined inter-vehicle distance and avoid collision with the leading vehicle. 
Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowable for disclosing the system of claim 11 wherein each of the plurality of control units is configured to: 
determine a first minimum separation distance and a first maximum separation distance for its respective vehicle relative to a forward vehicle, 
determine a second minimum separation distance and a second maximum separation distance for its respective vehicle relative to a forward vehicle, 
deactivate IPCC operation if an inter-vehicle separation distance is outside the first minimum separation distance and a first maximum separation distance for its respective vehicle, and
after deactivating IPCC operation, reactivate IPCC operation if a subsequent inter-vehicle separation distance is within the second minimum separation distance and a second maximum separation distance for its respective vehicle.

Claim 22 would be allowable for disclosing the system of claim 21 wherein each of the plurality of control units is configured to: 
determine a first minimum separation distance and a first maximum separation distance for its respective vehicle relative to a forward vehicle, 
determine a second minimum separation distance and a second maximum separation distance for its respective vehicle relative to a forward vehicle, 
deactivate CPCC operation if an inter-vehicle separation distance is outside the first minimum separation distance and a first maximum separation distance for its respective vehicle, and
after deactivating CPCC operation, reactivate CPCC operation if a subsequent inter-vehicle separation distance is within the second minimum separation distance and a second maximum separation distance for its respective vehicle.
				Response to Arguments
The arguments filed on 05/02/2022 have been fully considered but they are not persuasive.
35 U.S.C 112 rejection:
The 35 U.S.C 112 rejection has been overcome by the amendment to the claims.
35 U.S.C. 102 and 103 rejections:
With respect to applicant’s argument regarding claim 1 that “Young seeks to eliminate the need for coordinating vehicle settings in a platoon or cohort level”, Young in fact coordinates the platooning of the vehicles to keep all of them driving with the same power in order to eliminate the need for a faster vehicle amongst the platoon from needing to accelerate and decelerate due to a weaker vehicle. Young’s method is directed towards vehicles in a convoy as stated in [0073].
With respect to applicant’s argument regarding claim 1 that “Young fails to anticipate claim 1... Young does not use information about the performance capability or powertrain limits for each of a plurality of vehicles... it considers only the internal parameters of a single vehicle and its proximity to other vehicles”, Young discloses limiting the horsepower on all vehicles in a convoy by matching the horsepower of all the vehicles in the convoy with the weakest vehicle horsepower which meets all claim 1 limitations.
With respect to applicant’s argument that Young’s approach suffers from shortcomings such as “vehicle’s proximity might be related to performance capability or powertrain limits”, Young’s method teaches reduced peak HP limit feature described above may be utilized to identify a mine that is running a mixed fleet and would benefit significantly by having a reduced HP on the faster vehicles [0079]. This clearly teaches the method applied to convoys and not just based on a vehicle’s proximity.
With respect to applicant’s argument regarding claims 10 that “Tanaka does not disclose the subject matter for which it is cited, Tanaka teaches in the citation of page 4 lines 16-23 suspending the start of the ACC based on a predetermined distance to a preceding vehicle, i.e., based on a threshold criterion. This is interpreted as overriding the start “operation” of the ACC when a separation distance meets an override threshold criterion. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170210404 discloses limiting a platoon by the power of the leading vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                               


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664